People v Dallas (2014 NY Slip Op 07638)





People v Dallas


2014 NY Slip Op 07638


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2012-11308

[*1]People of State of New York, respondent, 
vCalvin Dallas, appellant.


Thomas N.N. Angell, Poughkeepsie, N.Y. (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Bridget R. Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Dutchess County (Greller, J.), dated December 14, 2012, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In establishing the appropriate risk level under the Sex Offender Registration Act (see Correction Law art 6-C), the People bear the burden of proving the necessary facts by clear and convincing evidence (see Correction Law § 168-n[3]; People v Mingo, 12 NY3d 563, 571; People v Navarro, 115 AD3d 835, 836; People v Davis, 66 AD3d 749, 749).
Contrary to the defendant's contention, there was clear and convincing evidence that he did not genuinely accept responsibility for his conduct, as required by the Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, and that he minimized his behavior (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 15 [2006]; People v Johnson, 118 AD3d 684, 685; People v Farrice, 100 AD3d 976, 977). Thus, he was properly assessed 10 points under risk factor 12 for not accepting responsibility. Further, the County Court properly assessed the defendant 15 points under risk factor 11 for a history of drug or alcohol abuse. The assessment of these points was supported by clear and convincing evidence in the record, including the defendant's presentence report and the case summary completed by the Board of Examiners of Sex Offenders (see People v Cox, 112 AD3d 800, 801; People v Nelmes, 112 AD3d 683, 684). The defendant also was properly assessed 20 points under risk factor 13 for unsatisfactory conduct while confined involving sexual misconduct (see People v Baluja, 109 AD3d 803, 804).
Accordingly, the County Court properly designated the defendant a level three sex offender.
MASTRO, J.P., HALL, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court